                                                                   Case 2:19-cv-02186-KJD-NJK Document 60
                                                                                                       59 Filed 03/08/21
                                                                                                                03/05/21 Page 1 of 2


                                                              1    LIPSON NEILSON P.C.
                                                                   JOSEPH P. GARIN, ESQ.
                                                              2    Nevada Bar No. 6653
                                                                   LISA J. ZASTROW, ESQ.
                                                              3    Nevada Bar No. 9727
                                                                   JONATHAN K. WONG, ESQ.
                                                              4    Nevada Bar No. 13621
                                                                   9900 Covington Cross Drive, Suite 120
                                                              5    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              6    (702) 382-1512 - Facsimile
                                                                   jgarin@lipsonneilson.com
                                                              7    lzastrow@lipsonneilson.com
                                                                   jwong@lipsonneilson.com
                                                              8
                                                                   Attorneys for Plaintiff
                                                              9
                                                              10                                UNITED STATES DISTRICT COURT
                                                              11                                          DISTRICT OF NEVADA
                                                              12
                                                                   DR. F. VICTOR RUECKL, an individual,                CASE NO. 2:19-cv-02186-KJD-NJK
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.




                                                                                             Plaintiff,
                            Las Vegas, Nevada 89144




                                                              14                                                       STIPULATION AND PROPOSED
                                                                   v.                                                  ORDER TO STAY 60 DAYS TO ALLOW
                                                              15                                                       PARTIES TO COMPLETE PRIVATE
                                                                   INMODE LTD., a foreign limited liability            MEDIATION
                                                              16   corporation; DOES 1 – 10, INCLUSIVE; AND
                                                                   ROE CORPORATIONS 11-20, INCLUSIVE,
                                                              17
                                                                                             Defendants.
                                                              18
                                                              19          The parties believe there is an opportunity to resolve the case through private,
                                                              20   confidential mediation and have scheduled mediation before Hon. Gene T. Porter
                                                              21   (Ret.)” on April 27, 2021. The parties have made every effort to set the mediation for
                                                              22   the earliest date upon which all parties and their counsel were available.
                                                              23   ///
                                                              24   ///
                                                              25   ///
                                                              26   ///
                                                              27   ///
                                                              28   ///

                                                                                                              Page 1 of 2
                                                                   Case 2:19-cv-02186-KJD-NJK Document 60
                                                                                                       59 Filed 03/08/21
                                                                                                                03/05/21 Page 2 of 2


                                                              1          The parties are therefore respectfully requesting that the Court permit a brief stay
                                                              2    of 60 days to allow the mediation process to be completed and in order that the parties
                                                              3    do not have to unnecessarily incur ongoing expense, or unduly burden the Court with
                                                              4    otherwise avoidable filings or motion practice.
                                                              5          Respectfully submitted:
                                                              6    Dated this 5th day of March, 2021.            Dated this 5th day of March, 2021
                                                              7    LEE KIEFER & PARK LLP                         LIPSON NEILSON P.C.
                                                              8
                                                              9    /s/ Matthew W. Park                           /s/ Joseph P. Garin
                                                                   Matthew W. Park, Esq.                         Joseph P. Garin, Esq.
                                                              10
                                                                   NV Bar No. 12062                              Nevada Bar No. 6653
                                                              11   1707 Village Center Circle, Suite 150         Lisa J. Zastrow, Esq.
                                                                   Las Vegas, Nevada 89134                       Nevada Bar No. 9727
                                                              12                                                 Jonathan K. Wong, Esq.
                                                                                                                 Nevada Bar No. 13621
                                                                   Attorney for Defendant                        9900 Covington Cross Drive, Suite 120
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
                                                                                                                 Las Vegas, Nevada 89144
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14
                                                                                                                 Attorneys for Plaintiff
                                                              15
                                                              16
                                                                                                             ORDER
                                                              17
                                                                         IT IS SO ORDERED.
                                                              18
                                                              19    A joint status report must be filed
                                                                    by May 4, 2021.                          _____________________________________
                                                              20                                             UNITED STATES MAGISTRATE JUDGE

                                                              21                                                    March 8, 2021
                                                                                                             DATED: ______________
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                           Page 2 of 2
